Citation Nr: 9912050	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertensive cardiovascular disease.

2.  Entitlement to a disability rating in excess of 10 
percent for a back disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right knee.

4.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1986.  A DD Form 214 indicates other prior service that has 
not been officially verified.

Service connection was granted for hypertensive 
cardiovascular disease, a back disorder, and traumatic 
arthritis of both knees by a March 1987 rating decision.  A 
noncompensable (zero percent) disability rating was assigned 
for the veteran's back disorder, while disability ratings of 
10 percent were assigned for the other disabilities.  All of 
these disability ratings were effective June 18, 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in August 1995.  At 
that time it was remanded to obtain the names and addresses 
for medical care providers who had treated the veteran for 
his service-connected disorders, and to afford the veteran a 
VA disability examination, to include orthopedic and 
cardiology examinations, to determine the current severity of 
his service-connected disorders.  The case has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board has determined that the RO 
substantially complied with the directives of the August 1995 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the Board's remand, a 10 percent disability rating 
was assigned for the veteran's back disorder by a March 1997 
rating decision and concurrent Supplemental Statement of the 
Case.  This rating was effective July 12, 1993.


FINDINGS OF FACT

The veteran's hypertensive cardiovascular disease is not 
manifest by diastolic pressure predominantly 110 or more, nor 
is systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertensive cardiovascular disease have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 as in effect before and after January 
12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
disabilities are more disabling than contemplated by the 
current evaluations.  Therefore, his claims for increased 
evaluations are well-grounded, and VA has a statutory duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).


Background: Hypertensive Cardiovascular Disease.  Service 
connection was granted for this disability by a March 1987 
rating decision.  A 10 percent disability rating was 
assigned, effective June 18, 1986.

In July 1993, the veteran requested an increased disability 
evaluation for his service-connected disabilities.  At that 
time, he reported that the medical records at the VA Medical 
Center (VAMC) in Nashville, Tennessee, supported his claim.

VA medical records were subsequently obtained that covered 
the period from August 1986 to March 1993. These records do 
not show any treatment for heart problems.  However, the 
veteran's blood pressure was taken on numerous occasions, 
including: 102/74 in August 1988; 112/80 in December 1989; 
and 127/88 in July 1990.  

Following the Board's August 1995 remand, the RO sent a 
development letter to the veteran in October 1995.  At that 
time, the RO requested that the veteran furnish the names and 
addresses for the medical care providers who had treated him 
for his service-connected disabilities.  The veteran 
subsequently identified treatment from Dr. P. A. Schwicer, as 
well as additional treatment from various VA medical 
facilities.

Medical records were obtained from Dr. Schwicer which covered 
the period from November 1988 to September 1993.  These 
records show treatment for back problems, and made no 
pertinent findings regarding the veteran's hypertensive 
cardiovascular disease.  

A VA hypertension examination was accorded to the veteran in 
March 1996.  At that time it was noted that his medical 
history was significant for hypertension for the past eight 
years, and was not being treated at that time.  The veteran 
denied diabetes mellitus, chronic obstructive pulmonary 
disease, or previous history of myocardial infarction.  Also, 
it was noted that there was no history of coronary artery 
disease in the veteran's family.  Examination revealed blood 
pressure of 160/110, standing, 150/110 lying down and 155/110 
while sitting.  Regarding the heart, the examiner found 
normal S1 and S2.  No S3 gallops or murmurs were noted.  
Point of maximal impulse was not displaced.  Furthermore, the 
examiner noted that chest X-ray revealed no evidence of 
cardiomegaly or vascular congestion.  However, a small 
calcification of the lower right hilar node and small 
granuloma were noted.  EKG showed normal sinus rhythm; non-
specific T wave changes.  

Based on the foregoing, the examiner's diagnostic impressions 
were long standing essential hypertension, uncontrolled, and 
not treated at present.  However, he noted that there was no 
evidence of cardiovascular impairment, cardiomegaly, left 
ventricular hypertrophy, or congestive heart failure.  The 
examiner also had a diagnostic impression of 
hypercholesterolemia, with a total cholesterol level of 269.  
Further, the examiner opined that these two diagnoses could 
be easily treated with diet, discontinuation of smoking, and 
medical therapy.  The examiner felt that the majority of the 
veteran's limitations were secondary to chronic low back pain 
and bilateral knee osteoarthritis, and not from his 
hypertension.

On file is a June 1996 statement from the veteran where he 
reported, among other things, that he had been put on the 
medication "HTCZ" for his hypertension.

Additional VA medical records are on file which cover the 
period from May 1994 to November 1996.  In May 1996, the 
veteran requested evaluation of his blood pressure, and 
complained of constant dizziness for the past two to three 
weeks.  The veteran reported that he had been on anti-
hypertensive agents until four to five years earlier, when he 
was taken off of them.  His blood pressure was found to be 
122/90.  At that time, he was assessed with bilateral serous 
otitis media and sinusitis.  No pertinent findings were made 
regarding the nature and severity of his hypertensive 
cardiovascular disease.  Additional blood pressure results 
noted in these records include: 164/110 and 136/104 on May 
10, 1994; 130/80 in June 1994; 124/90 in September 1994; 
142/86 in January 1995; 140/90 in May 1995; 138/86 in August 
1995; 150/96 in January 1996; 122/90 on May 15, 1996; two 
results of 150/100 on May 21, 1996; 150/100 in June 1996; 
134/100 and 140/104 on July 2, 1996; 162/96 on July 24, 1996; 
and 150/100 and 140/96 on October 24, 1996.

The veteran underwent a VA heart and hypertension examination 
in January 1998.  At this examination the veteran complained 
of dyspnea on exertion and precipitated by low level activity 
like walking for two blocks.  He also complained of 
occasional chest pain affecting his right and left arms.  The 
veteran reported that the chest pain increased with exertion, 
and was present sometimes at rest.  It was noted that he had 
a history of hypertension, diabetes, and chronic low back 
pain.  However, he had no history of myocardial infarction.  
It was also noted that he was on multiple drug therapy for 
his hypertension, for diabetes, and for his low back pain.  
The examiner found the veteran's neck to be supple, with no 
distended jugular veins.  The veteran's blood pressure was 
138/97, pulse 108, and respiration 18-20 per minute.  Chest 
examination was normal.  The examiner noted that the lungs 
were clear without rales or wheezes.  Cardiac examination 
revealed point of maximal impulse to be in the fifth left 
intercostal space, anterior axillary line.  There were no 
murmurs or thrills, and there was no S3 or S4.  The examiner 
noted that ECG revealed normal sinus rhythm, normal 
electrical axis, and borderline left atrial enlargement.  It 
was also noted that an echocardiogram was obtained which 
revealed normal global and regional left ventricle systolic 
function, concentric left ventricular hypertrophy with 
diastolic dysfunction, and trace pericardial effusion.  An 
exercise stress ECG was also obtained which revealed normal 
exercise capacity.  There were no cardiac symptoms, including 
shortness of breath or chest pain at peak exercise, but it 
was noted that the veteran complained of severe lower back 
pain which required termination of the test.  The examiner 
noted that no ischemic ECG changes with exercise were noted.  
Impression was negative stress ECG.  The examiner found good 
functional capacity limited by low back pain.  

Based on the foregoing, the examiner's diagnostic impression 
was hypertensive cardiomyopathy which caused the symptoms of 
shortness of breath with exertion.  The examiner opined that 
both sedentary employment and light manual labor were 
feasible.

A new VA heart examination was accorded to the veteran in 
June 1998.  At this examination, it was noted that the 
veteran had a history of hypertension for the last fifteen 
years.  It was also noted that the veteran was currently 
disabled due to back problems.  The veteran denied any chest 
pain, and any history of myocardial infarction or stroke or 
kidney problems.  Further, there was no "PND" (paroxysmal 
nocturnal dyspnea?), orthopnea, or pedal edema.  Also, it was 
noted that he had a strong family history of hypertension, 
and that he had a history of noninsulin dependent diabetes 
for the past six months.

On physical examination, the examiner found the veteran to be 
a well-developed, well-nourished male in no acute distress.  
The veteran's blood pressure was 116/70, pulse 70 per minute, 
regular.  There was no jugular venous distention.  His 
cartoids were normal.  Examination of the chest revealed it 
to be symmetrical; clear to percussion and auscultation.  
Regarding the heart, the examiner found that the "[p]oint of 
maximum was at the fifth intercostal space."  S1 and S2 were 
normal.  There were no murmurs or precordial friction rub.  
The examiner noted that an ECG showed normal sinus rhythm 
with occasional premature atrial complexes, and non-specific 
T-wave abnormality.  Additionally, the examiner noted that 
chest X-ray showed a normal sized heart; mild bilateral 
pulmonary emphysema and fibrosis calcified granuloma, right 
lower lobe; otherwise, negative chest.  Further, an echocar-
diogram was done to evaluate the left ventricle size and 
ejection fraction.  The echocardiogram showed that the valves 
were normal.  Also, the left atrium was of normal size.  The 
left ventricle was also of normal size with concentric left 
ventricular hypertrophy with normal global left ventricle 
systolic, left ventricle function.  There was no valvular 
disease.  A small pericardial effusion postierorly was noted, 
which the examiner stated was of no hemodynamic significance.  
There was also mild diastolic dysfunction.  Based on the 
history, clinical examination, and lab studies, the examiner 
found that the veteran had (1) hypertensive cardiovascular 
disease, and (2) New York Heart Class II.  Furthermore, the 
examiner noted that the veteran's blood pressure was 
controlled with mild oral diuretic and Quinapril 5 mg.


Legal Criteria.  The RO has rated this disability pursuant to 
the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 
7101, for hypertensive vascular disease (essential arterial 
hypertension).  The Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
disability due to diseases of the arteries and veins, 
effective January 12, 1998.  62 Fed. Reg. 65,219 (Dec. 11, 
1997).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  In light of the Court's holding in 
Karnas, the Board has compared the previous version of DC 
7101 (1997), and the new version of the regulation as 
published in 62 Fed. Reg. 65,219 (effective Jan. 12, 1998), 
and the Board finds that, although the regulations have been 
rephrased, the elements to be considered in determining the 
degree of disability have not been changed in a substantive 
way so as to affect the outcome of the veteran's claim in 
this case.

The "old" criteria in Diagnostic Code 7101 provided that a 
10 percent disability rating was warranted if diastolic 
pressure was predominantly 100 or more.  A 20 percent rating 
was warranted if diastolic pressure was predominantly 110 or 
more and there were definite symptoms.  A 40 percent rating 
was warranted if diastolic pressure was predominantly 120 or 
more and there were moderately severe symptoms.  A 60 percent 
rating was warranted if diastolic pressure was predominantly 
130 or more and there were severe symptoms.  Note 1 to the 
"old" Diagnostic Code 7101 provided that, for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2 specified that, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

The "new" criteria provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is predomi-
nantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days. For 
the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.

Analysis.  In the instant case, the RO has obtained medical 
records from health care providers who have treated the 
veteran, and afforded him several examinations.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board finds that the medical evidence on file shows that 
the veteran is not entitled to a disability rating in excess 
of 10 percent under either the "old" or "new" version of 
Diagnostic Code 7101.  While it is true that the veteran had 
diastolic pressure of 110 at the March 1996 VA examination 
and one of the readings taken on May 10, 1994, both versions 
of the Code state that the readings must be "predominantly 
110 or more," in order to get the next higher rating of 20 
percent.  For instance, Note 1 of the "new" criteria 
specifically states hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  (emphasis added).  
As indicated above, there were no other diastolic readings of 
110 or more, including the blood pressure readings taken 
after the March 1996 VA examination.  In fact, the majority 
of the systolic blood pressure readings listed in the record 
are at 100 or less.  Therefore, the Board cannot find that 
the veteran's diastolic pressure is "predominantly 110 or 
more."  Furthermore, the Board notes that at no time was the 
veteran's systolic pressure at 200 or more.  Consequently, 
the Board concludes that the veteran does not meet or nearly 
approximate the criteria necessary for the next higher rating 
of 20 percent for hypertensive cardiovascular disease.  
38 C.F.R. § 4.104, Diagnostic Code 7101 as in effect before 
and after January 12, 1998.  

It is noted that the RO has considered the applicability of 
an extraschedular rating in the instant case, pursuant to 
38 C.F.R. § 3.321(b)(1).  With respect to this issue, the 
Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated by the 
evidence of record.  The Board notes that the medical 
evidence on file does not show that the veteran has been 
hospitalized as a result of his hypertensive cardiovascular 
disease.  Furthermore, the evidence does not show that the 
disability has resulted in marked interference with 
employment.  Consequently, the Board concurs with the RO that 
there are no unusual or exceptional factors to warrant an 
extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertensive cardiovascular disease is denied.


REMAND

A VA orthopedic examination was accorded to the veteran in 
November 1995.  At that time the severity of the veteran's 
back and both knees were evaluated for disability purposes.  
However, as this examination was conducted approximately 
three and a half years ago, the Board is of the opinion that 
it might not accurately reflect the current severity of the 
veteran's service-connected back and bilateral knee dis-
abilities.  This finding is supported by the fact that the VA 
medical records on file show continuous treatment for these 
disabilities following the examination.  It is also noted 
that the veteran's back problems were noted on his subsequent 
VA examinations for his hypertensive cardiovascular disease.  
In fact, on the VA heart examination conducted in June 1998, 
the examiner noted that the veteran was currently disabled 
due to back problems.  Therefore, the Board concludes that a 
new VA examination of the veteran's back and both knees is 
necessary in order to comply with the mandatory duty to 
assist under 38 U.S.C.A. § 5107(a).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back and knee 
problems since November 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected back disorder, as well as his 
right and left knee disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should readjudicate 
the issues on appeal in light of the evidence added to the 
record.  If the benefits requested on appeal are not granted 
to the veteran's satisfaction, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

